IN THE SUPREME COURT OF THE STATE OF NEVADA


                QIAO Q. WANG,                                           No. 70054
                                        Appellant,
                               vs.
                U.S. BANK NATIONAL ASSOCIATION,
                AS TRUSTEE FOR THE CERTIFICATE
                HOLDERS OF LXS 2006-16N TRUST
                                                                           FILED
                FUND, (A/K/A "U.S. BANK, NATIONAL                          APR 2 7 2016
                ASSOCIATION AS TRUSTEE OF THE
                                                                          TFACIE K. LiNOFMAN
                LXS 2006-16N TRUST FUND");                             CLERIC OF SUPREME COURT
                                                                      BY
                NATIONSTAR MORTGAGE, LLC; AND                               DEPUTY CLER
                VERISE CAMPBELL, DEPUTY
                DIRECTOR, FORECLOSURE
                MEDIATION PROGRAM,
                                     Respondents.

                                      ORDER DISMISSING APPEAL
                            This is a pro se appeal from an order dismissing Verise
                Campbell, Deputy Director of the Foreclosure Mediation Program as a
                defendant from the proceedings below. Eighth Judicial District Court,
                Clark County; Kathleen E. Delaney, Judge.
                            Our review of the documents submitted to this court pursuant
                to NRAP 3(g) reveals a jurisdictional defect. Specifically, it appears that
                the district court has not entered a final written judgment adjudicating all
                the rights and liabilities of all the parties, and the district court did not
                certify its order/judgment as final pursuant to NRCP 54(b).        Lee v. GNLV
                Corp., 116 Nev. 424, 996 P.2d 416 (2000); KDI Sylvan Pools v. Workman,
                107 Nev. 340, 810 P.2d 1217 (1991); Rae v. All American Life & Cas. Co.,
                95 Nev. 920, 605 P.2d 196 (1979). Appellant's claims against the following
                parties appear to remain below: U.S. Bank National Association as
                Trustee for the Certificate Holders of LXS 2006-16N Trust Fund (also

SUPREME COURT
        OF
     NEVADA


(0) 1947A
                                                                                      1(0-13282.
                known as Trustee on Behalf of the LXS 2006-16N Trust Fund), and
                Nationstar Mortgage, LLC. The order does not appear to be amenable to
                NRCP 54(b) certification because it appears that the claims asserted in the
                action are so closely related that this court must necessarily decide
                important issues pending below in order to decide the issues appealed.
                MaIlin v. Farmers Insurance Exchange, 106 Nev. 606, 797 P.2d 978 (1990);
                Hallicrafters Co. v. Moore, 102 Nev. 526, 728 P.2d 441 (1986). Reviewing
                the matter at this stage of the proceedings could result in piecemeal
                litigation, defeating the purpose of NRCP 54(b). Accordingly, we conclude
                that we lack jurisdiction over this appeal, and we
                            ORDER this appeal DISMISSED




                                                                                   J.
                                                   Douglas



                                                   Cherry
                                                              0 -nnitv             J.



                                                                                   J.
                                                   Gibbon's




                cc:   Hon. Kathleen E. Delaney, District Judge
                      Qiao Q. Wang
                      Akerman LLP/Las Vegas
                      Fennemore Craig Jones Vargas/Las Vegas
                      Eighth District Court Clerk


SUPREME COURT
        OF
     NEVADA

                                                     2
(0) 1947A